Name: Commission Regulation (EEC) No 3304/82 of 9 December 1982 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 82 Official Journal of the European Communities No L 350/9 COMMISSION REGULATION (EEC) No 3304/82 of 9 December 1982 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency conversion rate in relation to all the currencies of the Member States , maintained at any given moment with a maximum spread of 2-25 % , resulting from the average rate taken into consideration for the purpose of calculating the monetary compensatory amounts valid on 15 November 1982 ; whereas application of these provisions makes it necessary to alter the special rates for the pound sterling, the Italian lira and the Greek drachma, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs = 0-0222368 ECU ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 1662/82 (7); Whereas, for the currencies of the Member States maintained at any given moment with a maximum spread of 2-25 % , the special rate is the conversion rate resulting from the central rate ; whereas , for the other currencies, the special rate for the period 16 December 1982 to 30 June 1983 is- equal to the (b) for the Danish krone : Dkr 1 = 0-121448 ECU ; (c) for the German mark : DM 1 = 0-428488 ECU ; (d) for the French franc : FF 1 = 0-151197 ECU ; (e) for the pound sterling : £ 1 = 1-83075 ECU ; (f) for the Irish pound : £ Irl 1 = 1-44715 ECU ; (g) for the Italian lira : Lit 100 = 0-0747556 ECU ; (h) for the Dutch guilder : F1 1 = 0-387640 ECU ; ( i ) for the Greek drachma : Dr 1 = 0-0150360 ECU. Article 2 (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (Y) OJ No L 326, 23 . 11 . 1982, p . 1 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . Regulation (EEC) No 1662/82 is hereby repealed . Article 3 This Regulation shall enter into force on 16 December 1982 . 0 OJ No L 263 , 19 . 9 . 1973 , p . 1 . 0 OJ No L 157, 18 . 6 . 1976, p . 20 . (6) OJ No L 324, 29 . 11 . 1980 , p . 63 . O OJ No L 184, 29 . 6 . 1982, p . 8 . No L 350/ 10 Official Journal of the European Communities 10 . 12 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1982. For the Commission Poul DALSAGER Member of the Commission